Case 2:15-cr-20106-GCS-MKM ECF No. 784 filed 09/14/20   PageID.3490   Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

              Plaintiff,
                                           Case No. 15-cr-20106
       v.
                                           HON. GEORGE CARAM STEEH
 ARTHUR BERRY, JR. (D-7),

          Defendant.
 _____________________________/

                 ORDER STRIKING DEFENDANT’S PRO SE
            MOTION TO DISMISS INDICTMENT [ECF Nos. 759, 761]

       On March 18, 2020, defendant Arthur Berry, Jr. filed a pro se motion

 in which he asks the Court to dismiss the indictment for violation of his

 speedy trial rights (ECF No. 759). The government filed a motion to strike

 defendant’s pro se motion to dismiss (ECF No. 761).

       Since defendant was and is represented by counsel, filing a pro se

 submission demonstrates his attempt to proceed in a “hybrid” fashion. See

 McKaskle v. Wiggins, 465 U.S. 168, 183 (1984).          Although the Sixth

 Amendment guarantees defendants the right to conduct their own defense

 by representing themselves, see Faretta v. California, 422 U.S. 806 (1975),

 the right of self-representation does not include the right to proceed in a

 hybrid manner, see McKaskle, 465 U.S. at 183 (“Faretta does not require a

                                     -1-
Case 2:15-cr-20106-GCS-MKM ECF No. 784 filed 09/14/20                PageID.3491   Page 2 of 2



 trial judge to permit ‘hybrid’ representation . . . .”); see also United States v.

 Mosely, 810 F.2d 93, 97-98 (6th Cir. 1987) (“[T]he question whether to allow

 a defendant to participate in his own defense along with counsel in ‘hybrid

 representation’ is a matter committed to the sound discretion of the trial

 court.”).

       The Court, in the exercise of its discretion, will not permit defendant to

 proceed in a hybrid manner.              Therefore, the Court hereby grants the

 government’s motion and strikes defendant’s motion to dismiss. Any relief

 sought by defendant must be sought through counsel.

       So ordered.

 Dated: September 14, 2020
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                   September 14, 2020, by electronic and/or ordinary mail and
                         also on Arthur Berry, Jr, Midland County Jail,
                             101 Fast Ice Drive, Midland, MI 48642.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                             -2-
